DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 2, lines 27-28, “The generator is configured to associate generate output data” should be -- The generator is configured to generate output data --, as recited in claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquirer” in claim 1;
“an associator” in claim 1;
“a generator” in claim 1; 
“an output unit” in claim 2; and
“a position detector” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
.The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “A medical reporting assistance apparatus comprising: an acquirer…an associator…and a generator.” However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only further describes the structure of the components as being “[controlled by] processing circuitry” and “implemented either as hardware or as software” (page 4). The disclosure's lack of a description of the hardware evidences that the Applicant did not have possession of the invention at the time of filing. Because no additional information is given, the disclosure fails to sufficiently describe “an acquirer…an associator…and a generator.”
Claims 2-15 are rejected as being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The aforementioned claim limitations (“an acquirer” in claim 1; “an associator” in claim 1; “a generator” in claim 1; “an output unit” in claim 2; and “a position detector” in claim 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only further describes the structure of the components as being “[controlled by] processing circuitry” and “implemented either as hardware or as software” (page 4). It is unclear if the aforementioned claim limitations are implemented as software (i.e., program code, algorithms) or hardware. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 6 recites the limitation "the identification data" in lines 6-7. Claim 6 previously recites “identification data” that is searched for in lines 3-5 and “identification data of a patient listed in an electronic chart” in lines 4-5. It is unclear to which of the plurality of report items “the identification data” refer. For examination purposes, Examiner interprets “the identification data” as the “identification data” that is searched for in lines 3-5.
Claim 8 recites the limitation "the report item" in line 3. Claim 1, upon which claim 8 depends, previously recites “report items.” It is unclear to which of the plurality of report items “the report item” refer. For examination purposes, Examiner interprets “the report item” as one of the previously claimed report items.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is interpreted to be drawn to an apparatus for subject matter eligibility analysis (see 112(f) interpretation, supra) which is within the four statutory categories (i.e., machine). Claim 16 is drawn to a method which is within the four statutory categories (i.e., method). 
Independent claim 1 (which is representative of independent claim 16) recites…acquire medical report data…associate the medical report data with report items; and…generate output data that represents a result of an association established by the associator.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting an “apparatus comprising: an acquirer…an associator…and a generator” (claim 1), the claim encompasses rules or instructions to help analyze and organize information in reports. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., apparatus comprising an acquirer, an associator, and a generator) to perform the abstract idea. Looking to the specifications, a computing user device having an apparatus is described at a high level of generality (page 4, lines 4-9), such that it amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computing user device having an apparatus) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-15 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-9, 14-15 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 10-13 further recites the additional elements of “a first communications terminal,” “a second communications terminal,” and a “network,” such that it amounts to no more than mere instructions to apply the exception using generic computer components, which does not impose meaningful limits on the scope of the claim. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koll et al. (U.S. Patent App. Pub. No. US 2012/0323572 A1, hereinafter referred to as "Koll").
Regarding claim 1, Koll teaches a medical reporting assistance apparatus comprising: 
an acquirer (Examiner interprets Koll to teach the claimed acquirer because Koll teaches the functions of the claim and “acquirer” is a non-functional label) configured to acquire medical report data (Koll: ¶ 0023, i.e., “a structured document generator 104 receiving an audio signal via an I/O device 103 (such as, for example, a microphone) and generating the structured document 120”; ¶ 0035, i.e., Examiner interprets the contents of “the report” as the claimed medical report data); 
an associator (Examiner interprets Koll to teach the claimed associator because Koll teaches the functions of the claim and “associator” is a non-functional label) configured to associate the medical report data with report items (Koll: ¶ 0035, i.e., Examiner interprets “adding section headings before each section” of the report and “formatted…to indicate the types of such discrete data elements” as the claimed associate the medical report data with report items); and 
a generator (Examiner interprets Koll to teach the claimed generator because Koll teaches the functions of the claim and “generator” is a non-functional label) configured to generate output data that represents a result of an association established by the associator (Koll: ¶ 0035, i.e., “the structured report 120 may be displayed as a document containing the text of the report, visually structured into sections (such as by adding section headings before each section or by emphasizing dictated section headings), and with discrete data elements (such as dates, medications, allergies, and diagnoses) emphasized or otherwise formatted to indicate that they are discrete data elements and/or to indicate the types of such discrete data elements”).
Regarding claim 2, Koll teaches the medical reporting assistance apparatus according to claim 1, further comprising an output unit configured to output voice data contained in the medical report data (Koll: ¶ 0023, i.e., “a structured document generator 104 receiving an audio signal via an I/O device 103 (such as, for example, a microphone) and generating the structured document 120”; ¶ 0035, i.e., “the text of the [structured report 120]” is the claimed voice data because it is based on transcription of the audio signals from a user’s microphone).
Regarding claim 3, Koll teaches the medical reporting assistance apparatus according to claim 2, wherein: 
the associator associates the medical report data with the report items (Koll: ¶ 0035, i.e., Examiner interprets “adding section headings before each section” of the report and “formatted…to indicate the types of such discrete data elements” as the claimed associate the medical report data with report items); and 
the generator generates image data as the output data, the image data including the report items such that each of the report items is displayed to allow for identification of whether the item has been reported (Koll: ¶ 0035, i.e., “A structured report 120, once created, may be displayed to the user…as a document containing the text of the report, visually structured into sections (such as by adding section headings before each section or by emphasizing dictated section headings), and with discrete data elements (such as dates, medications, allergies, and diagnoses) emphasized or otherwise formatted to indicate that they are discrete data elements and/or to indicate the types of such discrete data elements”).
Regarding claim 4, Koll teaches the medical reporting assistance apparatus according to claim 3, wherein when there is any item yet to be reported, the generator creates image data as the output data, the image data including a warning mark such that the warning mark is displayed on a layout plan of a reporting site (Koll: ¶ 0036, i.e., “the structured document analyzer 106 may produce a conclusion 114, such as a conclusion 114 that certain required information is missing from the report”; ¶ 0041; ¶ 0043).
Regarding claim 5, Koll teaches the medical reporting assistance apparatus according to claim 3, wherein the generator creates image data as the output data, the image data including a history of the medical report data such that the history of the medical report data is displayed (Koll: ¶ 0023, i.e., Examiner interprets “a first portion 122 contains information 124 (e.g., "The doctor ordered blood work for diabetic Patient Smith")” in “the structured document 120” as the claimed history of the medical report data; ¶ 0035, i.e., “A structured report 120, once created, may be displayed”).
Regarding claim 6, Koll teaches the medical reporting assistance apparatus according to claim 5, wherein: 
the generator searches the history of the medical report data for identification data that matches identification data of a patient (Koll: ¶ 0028, i.e., “Such best practices may, for example, include rules, guidelines, or preferences related to any one or more of the following:”; ¶ 0029, i.e., “information that must be included in the report (such as the patient's name and date of the patient's visit)”) listed in an electronic chart (Koll: ¶ 0055, i.e., “data for the patient stored in an EMR”); and 
the output unit reproduces voice data corresponding to the identification data (Koll: figure 1b, i.e., “patient Smith” in information 124 corresponds to the patient’s name, which is the claimed identification data; ¶ 0023, i.e., “a structured document generator 104 receiving an audio signal via an I/O device 103 (such as, for example, a microphone) and generating the structured document 120”; ¶ 0035, i.e., “the text of the [structured report 120]” is the claimed voice data because it is based on transcription of the audio signals from a user’s microphone).
Regarding claim 8, Koll teaches the medical reporting assistance apparatus according to claim 1, wherein the associator assesses the medical report data based on a keyword corresponding to the report item (Koll: ¶ 0026).
Regarding claim 9, Koll teaches the medical reporting assistance apparatus according to claim 1, further comprising a position detector (Examiner interprets Koll to teach the claimed position detector because Koll teaches the functions of the claim and “position detector” is a non-functional label) configured to detect a position of a source of the medical report data (Koll: ¶ 0023, i.e., “the automatic speech recognition system 102” detects “The doctor ordered blood work for diabetic Patient Smith”).
Regarding claim 14, Koll teaches the medical reporting assistance apparatus according to claim 1, wherein the generator creates image data as the output data, the image data including an additional report item such that the additional report item is displayed according to report content of the medical report data (Koll: ¶ 0026, i.e., “determine whether a fact represented by the contents of the structured document 120 complies with the best practice…produce a conclusion”; ¶ 0033; ¶ 0038, i.e., “inserting content into the structured document, based on the conclusion…generate a prompt within the structured document 120”; ¶ 0041, i.e., Examiner interprets the “prompt such as "Foot exam performed?"” as the claimed additional report item).
Regarding claim 15, Koll teaches the medical reporting assistance apparatus according to claim 14, wherein the generator creates image data as the output data, the image data including an action item such that the action item is displayed according to the report content (Koll: ¶ 0043, i.e., Examiner interprets the “form field, such as a text field, check box, or dropdown list, into which the user may directly provide input in response to the prompt” as the claimed action item).
Regarding claim 16, Koll teaches a medical reporting assistance method comprising: 
acquiring medical report data (Koll: ¶ 0023, i.e., “a structured document generator 104 receiving an audio signal via an I/O device 103 (such as, for example, a microphone) and generating the structured document 120”; ¶ 0035, i.e., Examiner interprets the contents of “the report” as the claimed medical report data); 
associating the medical report data with a report item (Koll: ¶ 0035, i.e., Examiner interprets “adding section headings before each section” of the report and “formatted…to indicate the types of such discrete data elements” as the claimed associate the medical report data with report items); and 
generating output data that represents a result of associating the medical report data with a report item (Koll: ¶ 0035, i.e., “the structured report 120 may be displayed as a document containing the text of the report, visually structured into sections (such as by adding section headings before each section or by emphasizing dictated section headings), and with discrete data elements (such as dates, medications, allergies, and diagnoses) emphasized or otherwise formatted to indicate that they are discrete data elements and/or to indicate the types of such discrete data elements”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koll et al. (U.S. Patent App. Pub. No. US 2012/0323572 A1, hereinafter referred to as "Koll") in view of VOZILA et al. (U.S. Patent App. Pub. No. US 2019/0272902 A1, hereinafter referred to as "Vozila").
Regarding claim 7, Koll teaches the medical reporting assistance apparatus according to claim 2, wherein the output unit reproduces the voice data (Koll: ¶ 0023, i.e., “a structured document generator 104 receiving an audio signal via an I/O device 103 (such as, for example, a microphone) and generating the structured document 120”; ¶ 0023, i.e., “the text of the [structured report 120]” is the claimed voice data because it is based on transcription of the audio signals from a user’s microphone)…
Yet, Koll does not explicitly teach, but Vozila teaches, in the same field of endeavor, voice data from which a silent portion is deleted (Vozila: ¶ 0069, i.e., under broadest reasonable interpretation, a person having ordinary skill in the art would have understood “the associated transcript” from which “the audio…where no speech is detected” is skipped as the contents of the report of Koll, which is the claimed reproduced voice data from which a silent portion is deleted).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the voice data from which a silent portion is deleted, as taught by Vozila, within the system of Koll, with the motivation of focusing on “audio encounter information determined to [be relevant] to the medical report” (Vozila: ¶ 0069).
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koll et al. (U.S. Patent App. Pub. No. US 2012/0323572 A1, hereinafter referred to as "Koll") in view of Oez (U.S. Patent App. Pub. No. US 2014/0324477 A1).
Regarding claim 10, Koll teaches the medical reporting assistance apparatus according to claim 1, wherein the generator displays the output data on a first communications terminal used by a reporter (Koll: ¶ 0027)…
Yet, Koll does not explicitly teach, but Oez teaches, in the same field of endeavor, a second communications terminal used by a report receiver (Oez: ¶ 0056, i.e., “A referring practitioner D.sub.2 or the respective patient receives the final report 18, for instance by mail, by fax, or via Internet, by using a terminal”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a second communications terminal used by a report receiver, as taught by Oez, within the system of Koll, with the motivation “to minimize human involvements” (Oez: ¶ 0064).
Regarding claim 11, Koll and Oez teach the medical reporting assistance apparatus according to claim 10, wherein the medical reporting assistance apparatus is installed on the first communications terminal (Koll: ¶ 0027; ¶ 0057-0059).
Regarding claim 12, Koll and Oez teach the medical reporting assistance apparatus according to claim 10, wherein the medical reporting assistance apparatus is installed on the second communications terminal (Koll: ¶ 0057, i.e., “The techniques described above may be implemented…in one or more computer programs executing on a programmable computer”; ¶ 0059, i.e., under broadest reasonable interpretation, a person having ordinary skill in the art would have understood “a conventional desktop or workstation computer as well as other computers suitable for executing computer programs” to include the terminal where the report is received of Oez, which is the claimed second communications terminal).
The obviousness of combining the teachings of Koll and Oez are discussed in the rejection of claim 10, and incorporated herein.
Regarding claim 13, Koll and Oez teach the medical reporting assistance apparatus according to claim 10, wherein the medical reporting assistance apparatus is connected to the first communications terminal and the second communications terminal via a network (Oez: ¶ 0056, i.e., under broadest reasonable interpretation, a person having ordinary skill in the art would have understood “the reporting radiologist D.sub.1” as the computing device of Koll, which is the claimed first communications terminal).
The obviousness of combining the teachings of Koll and Oez are discussed in the rejection of claim 10, and incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120221347 A1 teaches using speech input to create a report and prompt the radiologist for completion of information.
WO 2011106776 A2 teaches dictating a medical report and extracting concepts from the speech.
“Documentation roles in an electronic health record environment” teaches capturing physician dictation and processing the voice file to create a report.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626